Case 1:17-cv-01544-CFC Document 29 Filed 10/03/18 Page 1 of 2 PageID #: 1626



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


REALTIME DATA LLC,
               Plaintiff,
        v.
PURE STORAGE, INC.,                                    C.A. No. 1:17-CV-01544-CFC

               Defendant.


                                 JOINT MOTION TO DISMISS

        WHEREAS, Plaintiff Realtime Adaptive Streaming LLC (“Plaintiff”) and Defendant

Pure Storage, Inc. (“Defendant”) have resolved Plaintiff’s claims for relief against Defendant and

Defendant’s counterclaims for relief (if any) against Plaintiff asserted in this case.

        NOW, THEREFORE, Plaintiff and Defendant, through their attorneys of record, request

this Court to dismiss Plaintiff’s claims for relief against Defendant with prejudice and

Defendant’s claims, defenses or counterclaims for relief (if any) against Plaintiff without

prejudice, and with all attorneys’ fees, costs of court and expenses borne by the party incurring

same.

October 3, 2018

BAYARD, P.A.                                     SHAW KELLER LLP

 /s/ Stephen B. Brauerman                        /s/ John W. Shaw
Stephen B. Brauerman (No. 4952)                  John W. Shaw (No. 3362)
Sara E. Bussiere (No. 5725)                      David M. Fry (No. 5486)
600 N. King Street, Suite 400                    I.M. Pei Building
Wilmington, DE 19801                             1105 North Market Street, 12th Floor
(302) 655-5000                                   Wilmington, DE 19801
sbrauerman@bayardlaw.com                         (302) 298-0700
sbussiere@bayardlaw.com                          jshaw@shawkeller.com
                                                 dfry@shawkeller.com
Case 1:17-cv-01544-CFC Document 29 Filed 10/03/18 Page 2 of 2 PageID #: 1627



OF COUNSEL:                                 OF COUNSEL:

Marc A. Fenster                             Matthew M. Werdegar
Brian D. Ledahl                             R. Adam Lauridsen
Reza Mirzaie                                Corey Johanningmeier
C. Jay Chung                                KEKER, VAN NEST & PETERS LLP
RUSS, AUGUST & KABAT                        633 Battery Street
12424 Wilshire Boulevard, 12th Floor        San Francisco, CA 94111-1809
(310) 826-7474                              (415) 391-5400
Los Angeles, CA 90025-1031                  mwerdegar@keker.com
mfenster@raklaw.com                         alauridsen@keker.com
bledahl@raklaw.com                          cjohanningeier@keker.com
rmirzaie@raklaw.com
jchung@raklaw.com                           Attorneys for Defendant Pure Storage, Inc.

Attorneys for Plaintiff Realtime Data LLC
